OPINION
DAVID FARRIS, Justice (Assigned).
In his first point of error, the appellant complains that the trial court erred in not granting his request to establish his paternity of the child through a blood test. The appellee responds that appellant’s paternity action was barred by the final judgment in an earlier suit determining another to be the child’s father. Appellant was not a party to and did not have notice of the earlier suit. We hold that this case is controlled by In the Interest of J.W.T., that appellant has a right protected under Tex. Const, art. I, § 19 (Vernon 1997) that cannot be denied, and that the trial court erred in denying appellant the right to establish his claim of paternity. See In the Interest of J.W.T., 872 S.W.2d 189, 197-98 (Tex.1994). Because we sustain point of error one, we need not address the remaining points of error.
The judgment of the trial court is reversed. The case is remanded to the trial court for further action consistent with this opinion.
REVERSED AND REMANDED.